IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00275-CR

JESSE NOLAN FIELDS, JR.,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                            From the 82nd District Court
                                Falls County, Texas
                               Trial Court No. 10468


                            MEMORANDUM OPINION

       Jesse Nolan Fields, Jr., appeals from the adjudication of his guilt for family violence

assault by impeding breath or circulation, which previously had been deferred, and from

his resulting ten-year sentence. We affirm the trial court’s judgment as modified.

       Fields’s appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that he has diligently reviewed the appellate record and

that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Counsel’s brief evidences a professional evaluation of the
record for error and compliance with the other duties of appointed counsel. We conclude

that counsel has performed the duties required of appointed counsel. See id. at 744, 87

S.Ct. at 1400; High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978); see

also Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); In re Schulman, 252

S.W.3d 403, 407–09 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, “after a full examination of all the

proceedings, . . . decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87

S.Ct. at 1400; see Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 349–50, 102 L.Ed.2d 300

(1988); accord Stafford v. State, 813 S.W.2d 503, 509–11 (Tex. Crim. App. 1991). An appeal

is “wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 438 n.10, 108 S.Ct. 1895, 1902 n.10, 100 L.Ed.2d 440 (1988).

        We have carefully reviewed the record and counsel’s brief. While we conclude

that there is no error that would require reversal of Fields’s conviction or sentence, we

have determined that the trial court’s judgment adjudicating Fields’s guilt includes what

we identify as a Category 3 nonreversible error—an “unassigned, nonreversible error that

has been preserved at trial or that is not subject to procedural default.” See Cummins v.

State, 646 S.W.3d 605, 617 (Tex. App.—Waco 2022, pet. ref’d).

        The trial court’s judgment adjudicating Fields’s guilt includes the assessment of

court costs in the amount of $1,779, and the certified bill of cost indicates that that amount

includes a $1,500 fine. A fine, which constitutes punishment and is part of a defendant’s

sentence, should not be included in the bill of costs. See Brumfield v. State, 641 S.W.3d 568,

583 (Tex. App.—Tyler 2022, pet. ref’d); Williams v. State, 495 S.W.3d 583, 591 (Tex. App.—

Fields v. State                                                                          Page 2
Houston [1st Dist.] 2016), pet. dism’d, improvidently granted, No. PD-0947-16, 2017 WL

1493488 (Tex. Crim. App. Apr. 26, 2017) (per curiam) (not designated for publication).

Furthermore, our review of the record shows that the trial court did not impose a fine

when Fields’s guilt was adjudicated. The trial court did not include a fine in its oral

pronouncement of sentence at Fields’s revocation hearing. See Taylor v. State, 131 S.W.3d

497, 502 (Tex. Crim. App. 2004).                And although the trial court’s order deferring

adjudication of Fields’s guilt reflects that Fields was assessed a $1,500 fine at that time,

the trial court’s judgment adjudicating Fields’s guilt indicates that no fine was assessed.

        In these instances where we have identified a Category 3 nonreversible error, we

have the authority to fix the error. Cummins, 646 S.W.3d at 617. Accordingly, we modify

the trial court’s judgment adjudicating Fields’s guilt to reflect court costs assessed in the

amount of only $279.00. 1

         Except for this modification, we agree with counsel that this appeal is wholly

frivolous and without merit. Our independent review of the entire record in this appeal

reveals nothing further that might arguably support the appeal. See Bledsoe v. State, 178

S.W.3d 824, 826–28 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court’s

judgment as modified.

        Counsel’s motion to withdraw from representation of Fields is granted.




1We also modify the certified bill of cost by striking the assessed fine. See, e.g., Bryant v. State, 642 S.W.3d
847, 849–50 (Tex. App.—Waco 2021, no pet.); see also TEX. R. APP. P. 43.6.

Fields v. State                                                                                         Page 3
                                            MATT JOHNSON
                                            Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed as modified
Opinion delivered and filed November 22, 2022
Do not publish
[CR25]




Fields v. State                                            Page 4